Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to Application on 01/26/2021. Claims 1-20 were pending. Claims 1-20 are allowed.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/01/2021, 09/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James C. Signor (Registration Number 59,233) on 10/11/2021.

4.1.	The Application has been amended as follows:
[0001] This application is a continuation of U.S. Patent Application No. 16/609,747 filed on October 31, 2019 as a U.S. National Phase Application under 35 U.S.C. § 371 of International Application No. PCT/EP2018/061426 filed on May 3, 2018, now U.S. Patent 10,944,635 issued March 9, 2021, and claims the benefit of European Patent Application No. EP 17169268.4, filed on May 3, 2017. The International Application was published in English on November 8, 2018 as WO 2018/202814 under PCT Article 21(2). The above applications are each here incorporated by reference herein.

The Claim has been amended as follows:
1.  (Currently Amended) A method for deploying and instantiating a Management and Orchestration (MANO) instance of a tenant in a data communication network 
requesting, by the tenant, provisioning of the MANO instance in the data communication network that has a Network Function Virtualization Infrastructure (NFVI); 
negotiating, by the tenant with a Cloud Service Provider (CSP) that provides a centralized MANO framework that manages the NFVI and that orchestrates allocation of resources needed by Network Services (NSs) and/or Virtualized Network Functions (VNFs) configured in the data communication network
receiving, by the tenant, an allocation of resources of the NFVI and the MANO instance for being employed by the tenant to implement policies of the tenant independently from the centralized MANO framework provided by the CSP.  

16. (Currently Amended) A tenant of a data communication network 
requesting provisioning of a MANO instance in the data communication network that has a Network Function Virtualization Infrastructure (NFVI); 
negotiating, with a Cloud Service Provider (CSP) that provides a centralized MANO framework that manages the NFVI and that orchestrates allocation of resources needed by Network Services (NSs) and/or Virtualized Network Functions (VNFs) configured in the data communication network 
receiving an allocation of resources of the NFVI and the MANO instance for being employed by the tenant to implement policies of the tenant independently from the centralized MANO framework provided by the CSP.  

REASONS FOR ALLOWANCE
5.	Terminal Disclaimer is filed on 10/11/2021 to obviate a Double Patenting rejection over U.S. patent US 10,944, 635.

The following is an examiner's statement of reasons for allowance:
	The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“negotiating, by the tenant with the CSP, one or more Management Level Agreements (MLAs) which determine scope of autonomy of the tenant over the MANO instance; and 
receiving, by the tenant, an allocation of resources of the NFVI and the MANO instance for being employed by the tenant to implement policies of the tenant independently from the centralized MANO framework provided by the CSP”
as stated in claim 1, 16, and 20. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-20 indicated claims 1-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gokurakuji et al., 2018/0018192 A1, The method involves describing definition of preset apparatus which is linked to virtual deployment unit (VDU) in same hierarchy as information element of VDU in VNFD. The definition element is fastened by VNFD with device name of apparatus at subordinate which is stored in entry at storage unit. The VNFD is inputted from storage unit and related instance is generated.
Arturo Mayoral et al. "Multi-Tenant 5G Network Slicing Architecture With Dynamic Deployment Of Virtualized Tenant Management And Orchestration (Mano) Instances", 1 January 2016 (2016-01-01), 42nd European Conference and Exhibition on Optical Communications. The paper present and experimentally assess a multi-tenant network slicing architecture that dynamically provides 5G slices (virtual network and cloud resources, and virtualized network functions) and SDN/NFV control instances for a full control of allocated resources as if they were real.
Mayoral et al., "Cascading of tenant SON and cloud controllers for 5G network slicing using transport API and openstack API", 2017 Optical Fiber Communications Conference And Exhibition (Ofc), Osa, 19 March 2017 (2017-03-19), pages 1-3, Cascading of network and cloud resources is defined as the recursive hierarchical abstraction and virtualization of resources. Cascading is expected to an enabler for 5G Network Slicing. 
Huo, US 2018/0084427 A1, “Network-side apparatus, for banking applications, has processor for assigning initial network slice to new-subscriber device upon receiving request from new-subscriber device“, [0047]: when a primary MNO owns the entire infrastructure and it rents some slices to a tenant, i.e. a secondary MNO; [0057]: individual policies and service attributes
Celozzi, US 2021/0288827 A1, The method involves associating virtualisation deployment unit with Virtual Network Function. Information indicative of usage of the instantiated Virtual Network Function Component is recorded (206) in a first information field associated with the Network Service Descriptor. A licensing database is maintained for storing information indicative of usage of the instantiated Virtual Network Function Component based on records .  

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446

/GIL H. LEE/Primary Patent Examiner, Art Unit 2446